                                          Case 5:17-cv-02727-BLF Document 131 Filed 03/26/19 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     PHYLLIS SANDIGO,                                   Case No. 17-cv-02727-BLF
                                   8                    Plaintiff,
                                                                                            ORDER REGARDING DISCUSSION
                                   9             v.                                         OF NINTH CIRCUIT OPINION AT
                                                                                            MARCH 28, 2019 HEARING
                                  10     OCWEN LOAN SERVICING, LLC, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          At the hearing on the parties’ motions for summary judgment on March 28, 2019, the

                                  14   parties should be prepared to discuss the Ninth Circuit’s March 25, 2019 decision in Jaras v.

                                  15   Equifax Inc., No. 17-15201 (9th Cir.), Dkt. 51, regarding a plaintiff’s standing under the federal

                                  16   Fair Credit Reporting Act. The memorandum opinion is attached to this Order for the parties’

                                  17   convenience.

                                  18
                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: March 26, 2019

                                  22                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
